     Case 1:15-cv-01487-DAD-JLT Document 64 Filed 01/09/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANDRA GARYBO, et al.,                            No. 1:15-cv-01487-DAD-JLT
12                       Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE WHY
                                                        SANCTIONS SHOULD NOT BE IMPOSED
14    LEONARDO BROS, et al.,                            FOR FAILURE TO FOLLOW A COURT
                                                        ORDER
15                       Defendants.
                                                        Fourteen-Day Deadline
16

17

18          On October 16, 2018, the court held a hearing on plaintiffs’ motion for class certification.

19   The motion was taken under submission and, by way of a minute order, the court directed

20   plaintiffs to submit a supplemental declaration as discussed at the hearing. (Doc. No. 63.)

21   Although almost three months have passed since that hearing, no such declaration has been

22   provided to the court.

23          On December 19, 2018, through informal email correspondence, the court directed

24   plaintiffs’ counsel to file their supplemental declaration no later than Tuesday, January 8, 2019.

25   However, plaintiffs have still not filed their supplemental declaration, nor have they responded to

26   the court’s correspondence.

27          Accordingly, plaintiffs are hereby ordered to show cause in writing within fourteen (14)

28   days from the date of service of this order why sanctions should not be imposed due to their
                                                       1
     Case 1:15-cv-01487-DAD-JLT Document 64 Filed 01/09/19 Page 2 of 2

 1   failure to follow the court’s prior order of December 19, 2018. Plaintiffs may discharge this order

 2   to show cause by filing a supplemental declaration within this fourteen-day period in which it

 3   provides more precise date parameters for the 2015 harvest season to define the class period and

 4   addresses why Martinez Aguilasocho & Lynch, APLC is fit to be appointed class counsel.

 5   Plaintiffs are cautioned that failure to appropriately respond to this order may result in the

 6   imposition of sanctions, including possible dismissal of this action. See Ferdik v. Bonzelet, 963

 7   F.2d 1258, 1262 (9th Cir. 1992); Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831

 8   (9th Cir. 1986).

 9   IT IS SO ORDERED.
10
        Dated:     January 9, 2019
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
